DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Farahmandi et al (US 2003/0030969).
Regarding claim 1, Farahmandi discloses a parallel plate capacitor (Fig. 1) comprising: a cathode core (Fig. 1, 12/14) comprising: a pair of parallel electrodes (Fig. 1, 12/14) that each comprise an electrically conducting material ([0061]); an inner dielectric material layer (Fig. 1, 128) positioned between the pair of parallel electrodes (Fig. 1): and an applied electric field generated from the pair of parallel electrodes (Fig. 2, [0082]); an outer dielectric liquid medium (Fig. 1, 20) that: is continuously liquid (0064]); and connects a positive electrode of the pair of electrodes to a negative electrode of the pair of electrodes (Fig. 1, 20 connects 12/14) so that ions flow from the positive electrode to the negative electrode thereby inducing an electric dipole that opposes and reduces the applied electric 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of so that ions flow from the positive electrode to the negative electrode thereby inducing an electric dipole that opposes and reduces the applied electric field of the pair of parallel electrodes” does not distinguish the present invention over the prior art of Farahmandi who teaches the structure as claimed.
Regarding claim 5, Farahmandi further discloses that the outer dielectric liquid medium is a liquid polar solvent ([0082]) and the inner dielectric material layer is a liquid (Fig. 1, liquid part of impregnated 18 [0066]).
Regarding claim 6, Farahmandi further discloses that the outer dielectric liquid medium is a liquid polar solvent ([0082]) and the inner dielectric material layer is a solid (Fig. 1, solid part of 18 [0066]) or gas.  
Regarding claim 7, Farahmandi further discloses that the outer dielectric liquid medium is a liquid polar solvent ([0082]) that includes a dissolved salt ([0096]) and the inner dielectric material layer is a solid ([0066]) or gas.
Regarding claim 8, Farahmandi further discloses that the outer dielectric liquid medium is a liquid polar solvent ([0082]) that includes dissolved salt ([0096]) and the inner dielectric material layer is a liquid (Fig. 1, liquid part of impregnated 18 [0066]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al (US 2003/0030969) in view of Fan (US 2009/0316336).
Regarding claim 2, Farahmandi further teaches that the outer dielectric liquid medium is a liquid dielectric ([0096]) and the inner dielectric material layer is solid (Fig. 1, solid part of 18 [0066]) or gas.  
However, Farahmandi fails to teach that the liquid dielectric is water.
Fan teaches water as a type of liquid dielectric ([0027]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Fan to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 3, Farahmandi further teaches that the outer dielectric liquid medium is a liquid dielectric ([0096]) and the inner dielectric material layer is liquid (Fig. 1, liquid part of impregnated 18 [0066]).
However, Farahmandi fails to teach that the liquid dielectric is water.
Fan teaches water as a type of liquid dielectric ([0027]). 

Regarding claim 4, Farahmandi further teaches that the outer dielectric liquid medium is a liquid dielectric containing a dissolved salt ([0096]) and the inner dielectric material layer is solid (Fig. 1, solid part of 18 [0066]) or gas.  
However, Farahmandi fails to teach that the liquid dielectric is water.
Fan teaches water as a type of liquid dielectric ([0027]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Fan to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9, Farahmandi further teaches that the outer dielectric liquid medium is a liquid dielectric ([0096]).  
However, Farahmandi fails to teach that the liquid dielectric is a liquid acid.
Fan teaches liquid acid as a type of liquid dielectric ([0027]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Fan to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 10, Farahmandi further teaches that the outer dielectric liquid medium is a liquid dielectric ([0096]).  
However, Farahmandi fails to teach that the liquid dielectric is a liquid base.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Fan to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al (US 2003/0030969) in view of Hayes et al (US 2004/0079917).
Regarding claim 11, Farahmandi fails to teach the claim limitations. 
Hayes teaches a polar liquid and a solid material (Magnesium carbonate [0094]) as a type of outer dielectric liquid medium ([0017]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hayes to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 12, Farahmandi fails to teach the claim limitations. 
Hayes teaches a polar liquid, a dissolved salt, and a solid material (HYDRATED SALT OF LITHIUM CHLORIDE [0104]) as a type of outer dielectric liquid medium ([0017]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hayes to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, Farahmandi fails to teach the claim limitations. 
Hayes teaches a fumed silica gel and water with dissolved salt (0017 and 0144]) as a type of outer dielectric liquid medium ([0017]). 

Regarding claim 14, Farahmandi, as modified by Hayes, fail to fully teach that a weight concentration of the water with dissolved salt is about 25%.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a weight concentration of the water with dissolved salt is about 25%, in order to fit user specifications or available resources, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al (US 2003/0030969) in view of Hayes et al (US 2004/0079917) and further view of Gianchandani et al (US 2011/0128010).
Regarding claim 15, Farahmandi fails to teach the claim limitations.
Hayes teaches water (a liquid polar solvent) that includes a dissolved salt as a type of coolant ([0136]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hayes to the invention of Mayes, as modified by TONG, in order to use material that is known in the art to work as a coolant.
Gianchandani teaches that the each of the electrodes is about 25 microns thick ([0064]), and where the inner dielectric material layer is about 25 microns thick ([0065]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hayes and Gianchandani to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, Farahmandi fails to teach the claim limitations.
Hayes teaches a polar liquid and a solid material (Magnesium carbonate [0094]) as a type of outer dielectric liquid medium ([0017]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hayes to the invention of Mayes, as modified by TONG, in order to use material that is known in the art to work as a coolant.
Gianchandani teaches that the each of the electrodes is about 25 microns thick ([0064]), and where the inner dielectric material layer is about 25 microns thick ([0065]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hayes and Gianchandani to the invention of Farahmandi, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848